Citation Nr: 0202034	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  00-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
spondylolisthesis.

(The issue of entitlement to service connection for low back 
spondylolisthesis will be the subject of a later appellate 
decision.)

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from July 1968 to June 1969.  
By rating action of September 1969, the RO denied service 
connection for low back spondylolisthesis on the grounds that 
this disorder pre-existed service and was not aggravated 
thereby.  The veteran was notified of the denial and of his 
appellate rights by letter the same month, but he did not 
appeal by filing a Notice of Disagreement (NOD) therewith.

This appeal arises from an August 1999 rating action that 
denied service connection for low back spondylolisthesis on 
the grounds that new and material evidence had not been 
submitted to reopen the claim. 

In view of the decision below, the Board is undertaking 
additional development on the issue of entitlement to service 
connection for low back spondylolisthesis pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The RO denied service connection for low back 
spondylolisthesis by rating action of September 1969, and 
this decision became final.

2.  Additional evidence submitted since the September 1969 
rating action includes three medical opinions that the 
veteran's low back spondylolisthesis was first shown present 
in service in 1969 and that he had had no prior back 
problems, and one medical opinion that the veteran's low back 
disability had been aggravated by service.


CONCLUSION OF LAW

The evidence received since the September 1969 rating action 
denying service connection for low back spondylolisthesis is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

A.  Evidence of Record at the Time of the September 1969 
Rating Action

A review of the evidence of record at the time of the 
September 1969 rating action denying service connection for 
low back spondylolisthesis included the service medical 
records.  In a report of medical history completed by the 
veteran on examination for entrance into service in July 
1968, he described his present health as good, and 
specifically denied bone, joint, or other deformity and 
recurrent back pain.  The spine was normal on examination.

In mid-April 1969, the veteran was seen on sick call with 
complaints of back pain, for which he had been treated 
previously.  He reported working as a cook.  An examination 
showed scoliosis of the thoracic spine with a convex curve to 
the right, and tenderness along the left paravertebral 
muscles at the level of the scapula.  The pelvis was tilted, 
higher on the right side than the left.  The diagnosis was 
thoracic spine scoliosis.  The examiner also noted that X-
rays showed a curve in the lumbar spine.  On special 
orthopedic examination the same day, the veteran was noted to 
have left dorso-lumbar and right lumbar scoliosis, with 3/4" 
shortening of the left leg causing a pelvic tilt.  The 
veteran reported that the pain, which was medial to the 
border of the left scapular, was aggravated by working.  X-
rays revealed a grade II spondylolisthesis of L-5 on S-1.  

A May 1969 military medical board report indicated that the 
veteran developed low back pain in early April 1969, and that 
records noted that the first episode of back pain, with 
sudden onset, occurred 4 years previously while he was 
working on a construction job.  The initial problem in April 
1969 was noted to have developed while he was lying down, and 
X-rays revealed a grade II spondylolisthesis of        L-5/S-
1.  Examination during hospitalization in late April showed 
mild thoracic dextroscoliosis, increased lumbar lordosis, and 
flexion limitation of 45 degrees at the waist.  The relative 
length of the lower extremities showed an increase (sic) of 
3/4" on the left.  The absolute lengths were equal.  On raising 
the left leg and supporting weight on the right leg, the 
right hip would drop.  X-rays revealed a bilateral grade II, 
almost grade III spondylolisthesis of L-5/S-1 with a large 
bilateral spondylolysis.  During his hospital course, 
vertebral disc disease was ruled-out.  The diagnoses were 
grade II spondylolisthesis of L-5/S-1, relative 3/4" 
lengthening (sic) of the left leg, and large bilateral 
spondylolysis - all of which existed prior to service.  The 
medical board concluded that the spondylolisthesis was not 
incurred in line of duty, existed prior to entry into 
service, and was not aggravated by service.  This disability 
was found to have rendered the veteran unfit for duty, and 
was probably of permanent duration.  Discharge from service 
for physical disability was recommended.

Post service, in July 1969, the RO received the veteran's 
claim for service connection for a back disability which he 
stated had been aggravated by service.  He noted inservice 
treatment for his back, and left bank spaces provided to list 
the names and addresses of (and dates of treatment by) 
civilian physicians and hospitals where he was treated for 
his back before, during, or since separation from service, 
and any military hospitals since discharge from service.  He 
also left blank spaces provided to list the names and 
addresses of persons other than physicians who knew any facts 
about his claimed back disability before, during, or since 
separation from service.

B.  Evidence Added to the Record Subsequent to the September 
1969 Rating Action

On examination by J. States, M.D., in January 1971, the 
veteran was noted to have been referred for evaluation by Dr. 
Vaughn of the Rochester General Hospital (Rochester).  A 
medical history of the onset of a grade II spondylolisthesis 
of        L-5/S-1 in April 1969 was noted.  The veteran was 
noted to have been medically discharged from service in June 
1969 because of persistent low back pain due to a 
spondylolisthesis.  It was noted that he first developed 
symptoms in his low back at about the age of 14, and 
continued to have recurrent bouts of localized lumbosacral 
pain throughout his high school years which were brought on 
by heavy activity and relieved by bed rest.  Spinal fusion 
was reportedly recommended by Dr. Kenneth Cooley in July 
1969, but this was deferred by the veteran.  Most recently he 
had an acute attack of low back pain which persisted and 
caused him to be seen at the Rochester emergency department, 
where X-rays reportedly confirmed the presence of a 
spondylolisthesis, and an orthopedic surgeon subsequently 
recommended fusion.  Dr. States reviewed November 1970 X-rays 
from Rochester that showed a spondylolisthesis of L-5 on S-1 
with 1.5 centimeters slip and a posterior defect.  After 
current examination, Dr. States recommended posterior spine 
fusion.  

From October to December 1971, the veteran was hospitalized 
at Rochester and underwent posterolateral intertransverse L4-
5/S-1 spinal fusion with autogenous right iliac bone grafting 
for an L-5 on S-1 spondylolisthesis.  The medical history 
indicated that he had had intractable lumbosacral pain which 
began at the age of 14 and had not responded to a multitude 
of conservative measures including a cast and immobilization.  
He was noted to have been inducted into the military service 
in 1969, but received a medical discharge because of 
persistent back pain.

Dr. States' outpatient records from December 1971 to October 
1973 show regular post-surgical follow-up treatment and 
evaluation of the veteran.  In April 1973,     X-rays showed 
excellent fusion masses on both sides of the spine.  

In a February 1972 application for VA pension benefits, the 
veteran claimed treatment for a back disability in service in 
April and May 1969.  He claimed post-service treatment for 
his back at Rochester from October to December 1971.

On VA orthopedic examination of July 1972, the veteran gave a 
history of the onset of difficulty with his back in service 
in approximately 1968 or 1969.  He was noted to have been 
ultimately discharged from service because of his back 
condition, and to have continued to have had difficulty with 
this.  After examination, the diagnosis was spondylolisthesis 
with fusion at L-4 and L-5.

On VA general medical examination of August 1974, the veteran 
gave a history of awakening one morning in approximately 
April 1969 with a severe backache, with curvature of the 
spine subsequently found on examination, and subsequent 
discharge from service.  A radiological report of pertinent 
clinical history noted a congenital anomaly and backache 
since 1969, and the radiologist's conclusion was stage 2 
spondylolisthesis of L-5 on S-1 with bony fusion.

On VA orthopedic examination of September 1974, the veteran 
gave a history of the spontaneous development of low back 
difficulty in service, and ultimate discharge from service.  
After examination, the diagnosis was grade 2 
spondylolisthesis of L-5/S-1 with flattening of the posterior 
aspect of the L-5 vertebrae, and bony fusion extending from 
L-4 to the upper sacral area.

In a statement of June 1999, Dr. States stated that the 
veteran had been his patient in the early 1970s because of 
spondylolisthesis of the lumbosacral spine.  The doctor noted 
that the veteran had entered military service in July 1968, 
gone through basic training, and developed numbness and pain 
in his low back in April 1969.  He reported to sick call, 
experienced unremitting symptom.  X-rays revealed the 
spondylolisthesis, and he was medically discharged from 
service in June 1969.  The doctor noted that the veteran's 
past medical history was unremarkable, and that he had never 
had any prior back or lower extremity symptoms or injuries.  
The doctor stated that, at the time he initially saw the 
veteran, it was his opinion that his back pain and disability 
were service-related, and that he should apply for disability 
benefits.  After review of the veteran's present situation, 
the doctor stated that his opinion was unchanged: the veteran 
had a permanent partial disability as a result of aggravation 
occurring while on duty in service.  

On examination of mid-July 1999, M. Clayder, M.D., stated 
that the veteran had been well until 1969, when he was first 
diagnosed with a spondylolisthesis of the lumbar spine.  He 
underwent an L-4 to sacrum bilateral posterolateral fusion in 
October 1971.  His past history was noted to be otherwise 
unremarkable.  Magnetic resonance imaging of the lumbar spine 
in late July revealed a grade I spondylolisthesis of L-5/S-1; 
chronic degenerative disc disease at the L4-5 and    L5-S1 
levels; chronic degenerative facet change, most marked at L3-
4, with bilateral stenosis of the canal and associated 
foraminal encroachment; and bilateral synovial joint effusion 
at L3-4, and to a lesser degree at L2-3 in the region of the 
degenerated facets.

In late July 1999, the RO received the veteran's application 
to reopen his claim for service connection for a back 
condition that began in service in 1969.  He claimed 
treatment for his back in service, as well as surgery by Dr. 
States post service in October 1971.    

In a statement of August 1999, Dr. States stated that his 
June 1999 statement represented the sum total of his medical 
records regarding the veteran while he was under his care.  
The doctor's personal office records were destroyed in 
approximately 1994, as he closed his medical practice in 
1986.  The doctor stated that his June 1999 statement 
represented his and the veteran's recollections regarding the 
medical and orthopedic care he gave him in the early 1970s.  

On examination of September 1999, M. Whitbeck, Jr., M.D., 
stated that the veteran had been experiencing lower back pain 
dating back to 1969.  He was found to have a 
spondylolisthesis which required a spinal fusion from the L-4 
to the S-1 level in 1971.  The doctor's review of the 
veteran's past medical history noted no back problems prior 
to 1969.  September 1999 X-rays of the lumbosacral junction 
revealed a grade II L-5 isthmic spondylolisthesis with 
bilateral fusion at the L-5 to S-1 level.  

Received in January 2000 was a duplicate copy of a service 
medical record: the May 1969 military medical board report.

In his April 2000 Substantive Appeal, the veteran argued that 
he was found to be medically fit at the time he was examined 
and accepted for service - implying that he was in sound 
condition at entry into service.  In the alternative, he 
asserted that his inservice training, duties, and activities 
aggravated any pre-existing back disability, and that this 
contention is supported by Dr. States' June 1999 medical 
opinion that his back disability was aggravated by service.

In written argument dated in February 2002, the veteran's 
representative argued that new and material evidence had been 
submitted to reopen the claim for service connection for low 
back spondylolisthesis, citing the medical opinions 
supporting the fact of the veteran's sound condition at entry 
into service and the onset of low back spondylolisthesis in 
service, and alternatively supporting the theory that any 
pre-existing back disability was aggravated by service.  He 
asserted that this evidence should have served to reopen the 
claim for service connection, and that the RO should then 
have readjudicated the claim on the merits on the basis of 
all the evidence, both old and new.  He stated that, in 
adjudicating this claim, the RO failed to consider the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107) (West Supp. 
2001); (66 Fed. Reg. 45,620, 29 August 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  He 
also requested consideration of the provisions of 38 C.F.R. § 
3.309(a) with respect to presumptive service connection in 
the adjudication of this claim.  

II.  Analysis

Under the applicable criteria, a NOD shall be filed within 1 
year from the date of the mailing of notification of the 
initial review and determination; otherwise, that 
determination will become final and is not subject to 
revision on the same factual basis.  The date of the letter 
of notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim on the basis of all the evidence, both old and new.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect for claims filed prior to 29 August 2001).  

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims held that the 2-step process set 
out in Manio, supra, for reopening a claim based on new and 
material evidence became a 3-step process under Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The VA had to (1) 
determine whether the veteran had presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally-denied claim reopened under 38 U.S.C.A. § 5108; (2) 
if new and material evidence was presented, immediately upon 
reopening the claim, determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened was well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and (3) if the claim was well-
grounded, then proceed to evaluate the merits of the claim, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.

Enacted in November 2000, the VCAA amended 38 U.S.C.A. 
§ 5107(a) to eliminate the legal requirement that a claim be 
well-grounded before it could be adjudicated on the merits.  
This effectively eliminates the second step in Elkins, supra, 
requiring the VA to proceed to determine whether a newly-
reopened claim was well-grounded.

The Board of Veterans Appeals (Board) does not have 
jurisdiction to consider a claim which has been previously 
adjudicated and which has become final unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the RO may have 
determined in this regard is irrelevant, as 38 U.S.C.A. 
§ 7104 does not vary the Board's jurisdiction according to 
how the RO ruled.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).

In this case, the RO denied service connection for low back 
spondylolisthesis by rating action of September 1969.  The 
veteran was notified of the denial and of his appellate 
rights by letter the same month, but he did not file a NOD 
therewith.  As the veteran did not timely appeal that 
determination, it became final and is not subject to revision 
on the same factual basis.

The evidence added to the record subsequent to the September 
1969 rating action includes the competent medical opinions of 
three physicians that the veteran's low back 
spondylolisthesis was first shown present in service in 1969 
and that he had had no prior back problems, and the opinion 
of one physician that the veteran's low back disability had 
been aggravated by service.  The Board finds that this 
additional evidence is new and material, in that it was not 
previously submitted to agency decisionmakers; it bears 
directly and substantially upon the matter of entitlement to 
service connection for low back spondylolisthesis; it is not 
cumulative or redundant; and it is clearly so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In reaching this determination, the 
Board notes that any weighing and evaluation of the probative 
value of the abovementioned physicians' opinions must 
properly be deferred until after a decision has been made as 
to whether to reopen the claim, and during the stage where 
the merits of the veteran's claim for service connection are 
evaluated, not during the preliminary stage where a 
determination is made as to whether new and material evidence 
has been submitted to reopen the claim, inasmuch as the 
credibility of the evidence is to be presumed during the 
latter adjudicative stage.  See Elkins and Hodge; Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown,    8 Vet. App. 69 
(1995).  Accordingly, the Board concludes that the veteran's 
claim for service connection for low back spondylolisthesis 
is reopened, warranting a de novo review of the entire 
evidence of record on the merits, and the appeal is granted 
to this extent only.


ORDER

New and material evidence having been submitted with respect 
to the issue of service connection for low back 
spondylolisthesis, the claim is reopened, and the appeal is 
granted to this extent only.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

